DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s election without traverse of claims 35-41, 43-45, 48-53 in the reply filed on 7/22/2022 is acknowledged. Claims 1-34 and 54-67 are cancelled, and claims 42, 46-47 are withdrawn from consideration. 
To expedite the prosecution of this application, Examiner is not restricting claim(s) 37-41. Claim(s) 37-41 are directed to independent species of each other. Claims 44, 48-50 are directed to invention independent of claims 36-41, 43, 45, 52-53. Further amendments or unreasonable arguments with respect to claim(s) 36-41, 43-45, 48-53 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) 36-41, 43-45, 48-53 will be further restricted in the subsequent office action under the statute 35 USC 121.

Claim Objections
Claims 36-41, 43-45, 48-53 are objected to because of the following informalities:  
Claims 36-41, 43-45, 48-53 are claiming “A handling system according to claim…” Please change this to “The handling system according to claim…” in an effort to maintain proper anteceding basis. 
Claim 36 is claiming, “…said remotely interrogable tag.” Please change this to “…said remotely interrogable tags.” In an effort to overcome the ambiguity of previously disclosed remotely interrogable tags.
Claim 37 is claiming, “…at least one remotely interrogable tag.” Please change this to “…said remotely interrogable tag.” In an effort to overcome the ambiguity of previously disclosed remotely interrogable tag of the container.
Claim 38 is claiming, “…a tag located.” Please change this to “…said remotely interrogable tag located.” In an effort to overcome the ambiguity of previously disclosed remotely interrogable tag of the container. 
Claim 38 is claiming, “…its base.” Please change this to “…said base.” In an effort to overcome the ambiguity of previously disclosed base.
Claim 39 is claiming, “…a remotely interrogable tag integrated.” Please change this to “…said remotely interrogable tag integrated.” In an effort to overcome the ambiguity of previously disclosed remotely interrogable tag of the container.
Claim 39 is claiming, “…its lid.” Please change this to “…said lid.” In an effort to overcome the ambiguity of previously disclosed lid.
Claim 44 is claiming, “…a remotely interrogable tag.” Please change this to “…said remotely interrogable tag.” In an effort to overcome the ambiguity of previously disclosed remotely interrogable tag of the carrier.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-39, 45, and 51-52  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2007/0008136 A1) and further in view of Walker (US 2006/0280035 A1). 
Consider claim 35, Suzuki teaches, a handling system suitable for interaction with both a plurality of containers (4) suitable for carrying hot beverages and a plurality of carriers (5) suitable for carrying a plurality of containers, (Suzuki teaches, “[t]he RFID tag is attached to each, bowl, cup, dish or the like (in this specification, a dish is used as a representative).” See ¶ 0010, “a tray plate 111 on which a tray 5 used to have dishes 4 placed thereon can be placed is formed.” See ¶ 0033. Suzuki teaches, “[t]he RFID tag 6 is attached for each of the dishes 4 and tray 5. In the present embodiment, for easy understanding of the explanation, the RFID tag 6 attached to the dish 4 is referred to as a dish tag 6a and the RFID tag 6 attached to the tray 5 is referred to as a tray tag 6b.” See ¶ 0034.); 
said plurality of containers (4) comprising a base, (See Suzuki Fig 2, shows dishes 4 have a base or bottom that are placed on the tray 5. Suzuki teaches, “a tray 5 used to have dishes 4 placed thereon” See ¶ 0033); 
a walled portion upwardly extending from said base, (See Suzuki Fig 2, shows dishes 4 have a walls that are placed on the tray 5.); and 
said plurality of carriers (5) comprising at least one compartment for receiving at least part of said containers (4), (Suzuki teaches, “a tray 5 used to have dishes 4 placed thereon can be placed is formed” See ¶ 0033); 
wherein both said containers (4) and said carriers (5) comprise a remotely interrogatable tag (6a and 6b) for respectively identifying said container and said carrier, Suzuki teaches, “[t]he RFID tag 6 is attached for each of the dishes 4 and tray 5. In the present embodiment, for easy understanding of the explanation, the RFID tag 6 attached to the dish 4 is referred to as a dish tag 6a and the RFID tag 6 attached to the tray 5 is referred to as a tray tag 6b.” See ¶ 0034. Suzuki teaches,  “[i]n a memory of the RFID tag, article information items such as identification codes of articles to which the tags are respectively attached is stored” See ¶ 0089.); 
wherein said system further comprises: a remote processing module (2), (Suzuki teaches, “[t]he RFID tag recognizing portion 1 is connected to the sales data processing portion 2 via a communication line 3. The communication line 3 may be realized by use of a wire or by radio. Further, a unit obtained by integrally forming the RFID tag recognizing portion 1 and sales data processing portion 2 can be used.” See ¶ 0031); and 
a point of interaction (1) with said remotely interrogatable tags (6a and 6b), (Suzuki teaches, “[t]he RFID tag recognizing portion 1 includes an antenna portion 11, operation display portion 12 and photographing portion 13.” See ¶ 0032. Suzuki teaches, “[i]n the antenna portion 11, a tray plate 111 on which a tray 5 used to have dishes 4 placed thereon can be placed is formed. In the tray plate 111, an antenna 112 for communication with RFID tags is buried.” See ¶ 0033); 
said point of interaction (1) providing one or more of the following factors: [[an individual interacting with the system, (Suzuki teaches, “the RFID tag recognizing portion 1 is explained. On the operation display portion 12, a touch panel 123 and card reader/writer 124 are provided. The touch panel 123 is configured by a display 121 and touch panel sensor 122. The card reader/write 124 performs the read/write operation with respect to a settlement card.” See ¶ 0038. Suzuki teaches, “[t]he settlement card is an IC card which each user utilizing the dining hall carries. In the memory portion of the settlement card, at least user ID used to identify a user and remaining amount data used to pay various types of charges are recorded.” See ¶ 0039.) ; or an identification of at least one of the container and carrier which interacts with said system, (Suzuki teaches, “[a] menu file 161 and performance file 162 are stored in the storage portion 141. In the menu file 161, menu information such as an article name, price and the like is held in correspondence to a menu code set for each menu article. In the performance file 162, data of utilization performance of the dining hall is held for each user.” See ¶ 0044. Suzuki teaches, “[e]ach time data of the dish RFID tag 6a is read, the control portion 140 retrieves the menu file 161 by use of a menu code contained in the data in step ST10. Then, it reads out menu data such as the menu name, price and the like and stores the readout data into the work area.” See ¶ 0053. Suzuki teaches, “an RFID tag is attached to each article. In a memory of the RFID tag, article information items such as identification codes of articles to which the tags are respectively attached is stored. The RFID tag reader is mounted on the article placing portion.” See ¶ 0089); or [[

Suzuki does not explicitly show plurality of points of interaction (692) ; nonetheless, in an analogous art, Walker teaches, “the compliance module 120 may be configured to identify, detect, measure, determine, and/or encode indications of health care-related events associated with the user 102. The compliance module 110 may, for example, detect pill bottle cap removals, movements of a pill bottle, dispensing of a liquid” See ¶ 0033. Walker teaches, “communication between the container 682, the cap 684, and/or the detection areas 692 may be partially and/or entirely wireless… Each container 682 and/or cap 684 may be equipped with an RFID tag, for example, that is capable of being either actively or passively detected by the detection areas 692.” See ¶ 0140. See Fig. 6 shows a plurality of points of interaction, i.e. the detection areas 692. 

Suzuki does not explicitly show a lid for attachment to said walled portion, (See Suzuki Fig 2, shows dishes 4 have walls that are placed on the tray 5.); nonetheless, in an analogous art, Walker teaches lid (cap 684), “communication between the container 682, the cap 684, and/or the detection areas 692 may be partially and/or entirely wireless… Each container 682 and/or cap 684 may be equipped with an RFID tag, for example, that is capable of being either actively or passively detected by the detection areas 692.” See ¶ 0140.  

Consider claim 36, the handling system according to claim 35, wherein said points of interaction comprise at least one scanner (111) for scanning said remotely interrogatable tag (6a and 6b), Suzuki teaches, “tray plate 111 on which a tray 5 used to have dishes 4 placed thereon can be placed is formed. In the tray plate 111, an antenna 112 for communication with RFID tags is buried. The antenna 112 transmits inquiry waves upward of the dishes 4 with respect to RFID tags 6. Further, the antenna 112 receives response waves transmitted from the RFID tags 6 which have received the inquiry waves and are activated.” See ¶ 0033.

Consider claim 37, the handling system according to claim 35, wherein said container comprises at least one remotely interrogatable tag integrated with at least one of: said base, said upwardly extending walled portion, and said lid, (Suzuki teaches, “the RFID tag 6 attached to the dish 4” See ¶ 0034. Fig. 2 shows that tags 6a are integrated to the walled portion of the dishes 4.)
	
Consider claim 38, the handling system according to claim 35, wherein said container comprises a tag located within its base, Examiner takes Official Notice that it is well known in the prior art to have the tag located in the base of the container. 1

Consider claim 39, the handling system according to claim 35, wherein said container further comprises a remotely interrogatable tag integrated within its lid, Walker teaches lids(cap 684), “communication between the container 682, the cap 684, and/or the detection areas 692 may be partially and/or entirely wireless… Each container 682 and/or cap 684 may be equipped with an RFID tag, for example, that is capable of being either actively or passively detected by the detection areas 692.” See ¶ 0140.  

Consider claim 45, the handling system according to claim 35, wherein said carrier comprises at least one parallelepipedal case, Suzuki shows in Fig. 2, that the tray 5 is a three-dimensional figure formed by six parallelograms. 

Consider claim 51, the handling system according to claim 35, wherein at least one of the interaction points collates at least one of the following additional factors: the location of the point of sale, the time of sale, the kind of beverage/food, and the quantity of beverage/food, Suzuki teaches, “In the user area of the dish RFID tag 6a, a menu code of a menu article served in a dish to which the tag is attached is written.” See ¶ 0037. Suzuki teaches,  “[a] menu file 161 and performance file 162 are stored in the storage portion 141. In the menu file 161, menu information such as an article name, price and the like is held in correspondence to a menu code set for each menu article.” See ¶ 0044. Suzuki teaches “control portion 140 determines all of the menu data items … it supplies the menu data to the sales data processing portion 2. In the sales data processing portion 2, the total sum of amounts of menu articles ordered by the user is calculated based on the menu data transmitted from the RFID tag recognizing portion 1.” See ¶ 0071.

Consider claim 52, the handling system according to claim 35, wherein the remote processing module (2) aggregates the data to determine a profile for at least one of the following: an individual, a container, and a point of sale, Suzuki teaches “control portion 140 determines all of the menu data items … it supplies the menu data to the sales data processing portion 2. In the sales data processing portion 2, the total sum of amounts of menu articles ordered by the user is calculated based on the menu data transmitted from the RFID tag recognizing portion 1.” See ¶ 0071.

Claim(s) 40-41, and 43  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2007/0008136 A1), in view of Walker (US 2006/0280035 A1), and further in view of Kikuchi et al. (US 2010/0219252 A1). 
Consider claim 40, the handling system according to claim 35, wherein said interrogatable tag is embedded within the moulded plastics of one of said container and said carrier, Kikuchi teaches, “RFID tag can be disposed to a resin container or a metal container through the RFID tag substrate according to the present invention, thereby effecting accurate wireless communication in an essential proper communication range of the tag.” See ¶ 0062. Kikuchi teaches, “the RFID tag substrate of the present invention having such a configuration, the resin layer formed of a plastic, e.g., a PET resin can be provided as a substrate layer that supports the functional layer, and this resin layer can be constituted as the distance layer (an air layer) that separates the RFID tag from the container side. Further, the distance layer that is laminated on the resin layer or formed of a nonwoven fabric or a resin foam can be provided in place of the resin layer.” See ¶ 0073-0074.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Suzuki-Walker and have the tag molded in the plastic resin of the container, as anticipated by Kikuchi and therefore, firmly securing the RFID tag so the tag do not come off during normal wear and tear or during the dishwasher cycle. 

Consider claim 41, the handling system according to claim 35, wherein said lid has an outer surface and an inner surface, Walker Fig 5 and 6 show the cap has an outer and inner portions and the inter portion is covering the container; said inner surface comprising a recessed portion for securing said remotely interrogatable tag to said lid, Kikuchi teaches “the RFID tag is provided on a front surface or a rear surface of, e.g., a cap of a PET bottle container” See ¶ 0094.

Consider claim 43, the handling system according to claim 35, wherein said lid (132) incorporates a rim  with an aperture (134) through which beverage may, in use, exit said container and a part-spherical recessed portion located within said rim; a through hole being located in said part-spherical recessed portion (shown in Figs. 14 and 15), Kikuchi teaches, “[t]he lid panel 132 is a circular metal Sheet, the above-explained cover hook 131 (see FIG. 15) is formed at a rim portion, and a score 134 is formed at a central offset position to surround a planned opening region.” See ¶ 03777. “the score 134 is torn by a so-called principle of leverage. As a result, the planned opening region is opened, and the contents can be poured.” See ¶ 0380, and See Figs. 13-16. 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2007/0008136 A1), in view of Walker (US 2006/0280035 A1), and further in view of Walker (US 2006/0218014 A1); hereinafter, Walker 014.
Consider claim 53, the handling system according to claim 35, wherein the system further comprises a location of a carrier; and a module for calculating the distance between a point of an initial interaction with the container and a location of a carrier, Walker teaches, “the compliance module 310 may comprise a processor 312, a sensor 314” See ¶ 0062. Walker teaches, “[t]he sensor 314 may, for example, be operable to receive signals from, identify, and/or detect a prescription-related device (such as a medicine bottle or container) and/or may be operable to measure metrics associated therewith (e.g., location identification, position information, mass, weight movement, light transmittance, and/or other information).” See ¶ 0066. In an analogous art, Walker 014 teaches, “[t]he compliance monitoring device 102A (and/or the other medicine containers 110-114) also may be provided with a local positioning system 714 (shown in phantom), such as a global positioning system (GPS), that allows the compliance monitoring device 102A to track the distance or distances between each medicine container and/or to help the patient 104 locate one or more of the medicine containers as described further below.” See ¶ 0096. Walker 014 teaches, “FIG. 1C illustrates a second embodiment of the novel compliance system 100 wherein the compliance monitoring device 102 is a first central monitoring device (referred to as a "meta-container 102b") that may: (1) communicate with a plurality of medicine containers (e.g., medicine containers 102a, 112, 114, etc.)” See ¶ 0057. Walker 014 teaches, “[t]he proximity information obtained by the compliance monitoring device 102 alternatively, or additionally, may comprise, for example, (1) the times each medicine container has been moved beyond a range wherein the medicine container may communicate with the other medicine containers and/or with the compliance monitoring device 102; (2) the number of times each medicine container has been moved beyond a range wherein the medicine container may communicate with the other medicine containers and/or with the compliance monitoring device 102; and/or (3) the distance (or the change in the distance) between the medicine containers and/or the compliance monitoring device 102 (e.g., as determined by the local positioning system 714 of each medicine container, by the strength of signals transmitted between the medicine containers and/or the compliance monitoring device 102, or by any other position (or relative position) determination mechanism).” See ¶ 0138.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Suzuki-Walker and determine the distance between the containers  112/114 and the carrier 102b, as anticipated by Walker 014 and therefore, allowing the compliance monitoring device 102A to track the distance or distances between each medicine container and the carrier 102b so the user know the location of the carrier 102b and can secure the containers  112/114 after taking their medicine. 

Claim(s) 44, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2007/0008136 A1), in view of Walker (US 2006/0280035 A1), and further in view of Han Jong-Woo (KR 200221798 Y1); hereinafter, Jong-Woo.
Consider claim 44, the handling system according to claim 35, wherein said carrier comprises a remotely interrogatable tag for identifying said carrier, Suzuki teaches, “[t]he RFID tag 6 is attached for each of the dishes 4 and tray 5. In the present embodiment, for easy understanding of the explanation, the RFID tag 6 attached to the dish 4 is referred to as a dish tag 6a and the RFID tag 6 attached to the tray 5 is referred to as a tray tag 6b.” See ¶ 0034. Suzuki teaches,  “[i]n a memory of the RFID tag, article information items such as identification codes of articles to which the tags are respectively attached is stored” See ¶ 0089.); and 
With respect to, at least one compartment (300 Fig. 1, rectangular compartment) for receiving lids and at least a second compartment (Fig. 1, cylindrical compartment) for receiving containers (paper cups), in an analogous art, Jong-Woo teaches figure “1 is a perspective view showing an example of a conventional paper cup recovery table.” said second compartment (Fig. 1, cylindrical compartment) being segregated from said first compartment (300) (as shown in Fig. 1) and having upwardly extending walls for facilitating the stacking of said containers in a closely contiguous configuration, See Jong-Woo Fig. 1, shows the cylindrical walls for stacking the paper cups. Fig. 2. show the cups being stacked in the invented embodiment. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Suzuki-Walker and have two different opening in the lid of the carrier for receiving different elements, as anticipated by Jong-Woo and therefore, allowing the user to stack the cups and the lids and dispose other waste separately. 

Consider claim 48, the handling system according to claim 35, wherein said carrier comprises a lid (200) with at least two kinds of apertures, See Jong-Woo Fig. 1 shows rectangular compartment and cylindrical compartment); 
a first kind of aperture (cylindrical compartment) being sized and shaped to allow the insertion of a container, See Fig. 1 cylindrical compartment, and 
a second kind of aperture (rectangular compartment 300) being sized and shaped to allow the insertion of a lid and prevent the insertion of a container, See Jong-Woo Fig. 1, it clearly shows that cylindrical cups will be prevented from going into rectangular compartment 300 because of the shape of the opening of the rectangular compartment 300.

Consider claim 49, the handling system according to claim 48, wherein said first aperture is substantially circular and comprises at least one projection projecting radially inwards. Examiner takes Official notice that cup holder with projections, projecting radially inwards have been sold for decades in this country. 2

Consider claim 50, the handling system according to claim 49, wherein said first aperture comprises diametrically oppositely disposed projections. Examiner takes Official notice that cup holder with projection, disposed on opposite side on the cup holder opening have been sold for decades in this country. 3

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0312035 A1 McGuigan, Thomas Jon et al. - Means, method and process of condensing discarded recyclable cups inside each other – See Fig. 8
US 20110297567 A1 – Maness, David A. - A pharmaceutical waste disposal assembly, See Fig. 1
Chisholm, Brian J. et al. (US 2008/0110774 A1) Fig. 1. Molded plastic container having insert-molded RFID tag and method of manufacture
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chisholm, Brian J. et al. (US 2008/0110774 A1) Fig. 1.
        2 US 2011/0297567 A1 See Fig. 1. 
        3 US 2011/0297567 A1See Fig. 1.